Title: From Thomas Jefferson to Andrew Donald, 7 November 1790
From: Jefferson, Thomas
To: Donald, Andrew



Sir
Monticello Nov. 7. 1790.

I recieved at New York your account, but could not do any thing in it till I could come here, and have recourse to my papers. I find the balance of £27–3–9 due, which I have desired Colo. Nichs. Lewis, who takes care of my affairs, to pay you with interest from the 19th. of April 1783. This will be done as soon as money, for which judgments have been already obtained, can be collected. We hope it will be in the course of this year. Of this he will be better able to inform you hereafter. I am Sir Your very humble servt,

Th: Jefferson

